      CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
_____________________________________________

Terry Nelson and Clark Anderson as                                Case No. ____________
Trustees of the District Council 82 Painting
Industry   Pension       Fund    f/k/a   the
Minneapolis Painting Industry Pension
Fund and the St. Paul Painting Industry
Pension Fund and their successors,
                                                                              COMPLAINT
      Plaintiffs,

vs.

MooreKraft Painting and Decorating,
Russell M. Moore, and Jeffrey R. Moore,

      Defendants.

__________________________________

      Plaintiffs, for their Complaint against Defendants, state and allege as follows:

                               NATURE OF THE ACTION

       1.     Plaintiffs bring this action under Sections 502(a)(3) and 4301(a) of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.

§§ 1132(a)(3) and 1451(a), to enforce the provisions of an employee benefits plan and

to collect withdrawal liability, liquidated damages, interest, attorneys’ fees, and costs.

                              JURISDICTION AND VENUE


       2.     The Fund re-alleges and incorporates by reference paragraph 1 herein.

      3.      This Court has jurisdiction over this action pursuant to Sections 502 and

4301 of ERISA, 29 U.S.C. §§ 1132 and 1451.

      4.      Venue is proper in this Court pursuant to Sections 502(e)(2) and 4301(d)

of ERISA, 29 U.S.C. §§ 1132(e)(2) and 1451(d), because the District Council 82
      CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 2 of 8




Painting Industry Pension Fund f/k/a the Minneapolis Painting Industry Pension Fund

and the St. Paul Painting Industry Pension Fund is administered in the District of

Minnesota at 3001 Metro Drive, Suite 500, Bloomington, MN 55425.

                                 IDENTITY OF THE PARTIES

      5.      The Fund re-alleges and incorporates by reference paragraphs 1-4

herein.

      6.      The Minneapolis Painting Industry Pension Fund was a trust fund

established on July 14, 1970 for the purpose of creating a multiemployer, defined

benefit pension plan, holding the assets of that plan, and providing benefits accrued by

participants working under the terms of various collective bargaining agreements by and

between District Council #82 of the International Union of Painters and Allied Trades

and one or more employer associations.

      7.      The Minneapolis Painting Industry Pension Fund was a Taft-Hartley trust

fund with trustees equally represented by labor organizations affiliated with the District

Council #82 of the International Union of Painters and Allied Trades and employers that

contribute to the Fund.      The Minneapolis Painting Industry Pension Fund was

established and maintained pursuant to Section 302(c)(5) of the Labor Management

Relations Act, 29 U.S.C. § 186(c)(5).

      8.      The St. Paul Painting Industry Pension Fund was a trust fund established

on October 27, 1969, also for the purpose of creating a multiemployer, defined benefit

pension plan, holding the assets of that plan, and providing benefits accrued by

participants working under the terms of various collective bargaining agreements by and

between District Council #82 of the International Union of Painters and Allied Trades
      CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 3 of 8




and one or more employer associations.

       9.        The St. Paul Painting Industry Pension Fund was a Taft-Hartley trust fund

with trustees equally represented by labor organizations affiliated with the District

Council #82 of the International Union of Painters and Allied Trades and employers that

contribute to the Fund. The Fund is established and maintained pursuant to Section

302(c)(5) of the Labor Management Relations Act, 29 U.S.C. § 186(c)(5).

       10.       On May 1, 2017, the Minneapolis Painting Industry Pension Fund merged

into the St. Paul Painting Industry Pension Fund. Following the merger, the St. Paul

Painting Industry Pension Fund’s name was changed to the District Council 82 Painting

Industry Pension Plan (“Plan”).

       11.       The Plan is a Taft-Hartley trust fund with trustees equally represented by

labor organizations affiliated with the District Council #82 of the International Union of

Painters and Allied Trades and employers that contribute to the Plan. The Plan is

established and maintained pursuant to Section 302(c)(5) of the Labor Management

Relations Act, 29 U.S.C. § 186(c)(5).

       12.       The Board of Trustees of the Plan is the plan sponsor. The Plan is an

employee pension benefit plan within the meaning of Section 3(2) and (3) of ERISA, 29

U.S.C. § 1002(2) and (3), and a defined benefit plan within the meaning of Section 3(35)

of ERISA, 29 U.S.C. § 1002(35).         The Plan is established and maintained for the

purpose of providing retirement and related benefits to eligible participants and

beneficiaries.

       13.       The Plan is a multiemployer plan within the meaning of Section 3(37) of

ERISA, 29 U.S.C. § 1002(37), and is authorized to commence this action under Section
      CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 4 of 8




502(d)(1) of ERISA, 29 U.S.C. § 1132(d)(1).

      14.     Plaintiffs Terry Nelson and Clark Anderson are Trustees and fiduciaries of

the Plan within the meaning of Section 3(21) (A) of ERISA, 29 U.S.C. § 1002(21)(A),

and are authorized to bring this action under Section 502(a)(3) of ERISA, 29 U.S.C. §

1132(a)(3).

      15.     Defendant MooreKraft Painting and Decorating was a Minnesota general

partnership identified by the Minnesota Secretary of State as an assumed name of

partners Russell M. Moore, Jeffrey R. Moore, and David S. Langton, with a principal

place of business address of 1058 Island Lake Avenue, Shoreview, MN 55321.

Defendants MooreKraft Painting and Decorating, Russell M. Moore, and Jeffrey R.

Moore are each employers within the meaning of Sections 3(5), (11), and (12) of

ERISA, 29 U.S.C. § 1002(5), (11), and (12), and Section 301(a) of the LMRA, 29 U.S.C.

§ 185(a).

      16.     On December 30, 2010, David S. Langton transferred all rights and title to

his partnership interest in MooreKraft Painting and Decorating to Russell M. Moore and

Jeffrey R. Moore.

                                        FACTS

      17.     The Fund re-alleges and incorporates by reference paragraphs 1-16

herein.

      18.     In 1998, Defendants became bound to the terms of a series of collective

bargaining agreements negotiated between the Minnesota Painting and Wallcovering

Employers Association and the International Union of Painters and Allied Trades District

Council No. 82 and the (“CBAs”).
      CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 5 of 8




       19.    On February 25, 2017, Defendants general partner Jeffrey R. Moore and

general partner Russell M. Moore, on behalf of MooreKraft Painting and Decorating,

served a notice on the International Union of Painters and Allied Trades District Council

#82 (“Union”) unilaterally repudiating the CBA then in effect.

       20.    The Union accepted Defendants’ contract repudiation.          Accordingly,

Defendants remained bound to the CBAs until February 25, 2016.

       21.    The CBAs required Defendants to submit monthly contributions to the

Plan for each hour worked by its employees covered by the CBAs and on behalf of its

owner operators.

       22.    Defendants permanently withdrew from the Fund during the Plan Year

ending December 31, 2016.

       23.    By letter dated August 12, 2019, the Fund served Defendants with an

assessment of withdrawal liability by certified mail.

       24.    Pursuant to the assessment of withdrawal liability, Defendants were

assessed withdrawal liability for the Minneapolis Painting Industry Pension Fund in the

amount of $181,639.00 to be paid in 25 quarterly installments plus one final payment

commencing on October 11, 2019, as well for the St. Paul Industry Pension Fund in the

amount of $218,667.00 to be paid in 19 quarterly installments plus one final payment

commencing on October 11, 2019.

       25.    Following receipt of the withdrawal liability assessment, Defendants, by

and through counsel requested reconsideration.

       26.    To date, Defendants have failed to make any assessed withdrawal liability

payments.
       CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 6 of 8




                                      COUNT I
                                WITHDRAWAL LIABLITY

       27.       The Fund re-alleges and incorporates by reference paragraphs 1-26

herein.

       28.       The permanent cessation of Defendants’ obligation to contribute to the

Fund constituted a complete withdrawal from the Fund as defined by Section 4203(a)(1)

of ERISA, 29 U.S.C. § 1383(a)(1).

       29.       Following the withdrawal from the Fund, Defendants continued performing

work covered by the CBAs.

       30.       Accordingly, by completely withdrawing from the Fund and continuing to

perform work covered by the CBAs, Defendants incurred withdrawal liability to the Fund

pursuant to Section 4201 of ERISA, 29 U.S.C. § 1381.

       31.       As a result of Defendants' failure to make any quarterly payments,

pursuant to ERISA Section 4219(c)(5), 29 U.S.C. § 1399, $400,306.00, together with

accrued interest, is now due and owing to the Fund.

                                        COUNT II
                                Controlled Group Liability

       32.       The Fund re-alleges and incorporates by reference paragraphs 1-31

herein.

       33.       Defendants MooreKraft Painting and Decorating, Russell M. Moore, and

Jeffrey R. Moore are all trades or businesses, whose primary purpose was/is for income

and/or profit.

       34.       Upon information and belief, at the time that Defendants ceased having

an obligation to contribute to the Fund, Defendants MooreKraft Painting and Decorating
        CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 7 of 8




was a general partnership between Russell M. Moore, and Jeffrey R. Moore, and as

such, MooreKraft Painting and Decorating, Russell M. Moore, and Jeffrey R. Moore

were under common control.

         35.     Defendants form a control group as defined by ERISA Section 4001(b)(1),

29 U.S.C. § 1301 and as such, should be treated as a single employer.

                                          COUNT III
               Interest, Attorneys’ Fees and Costs, and Liquidated Damages

         36.     The Fund re-alleges and incorporates by reference paragraphs 1-35

herein.

         37.     ERISA §4301(b), 29 U.S.C. §1451(b) provides that any failure of an

employer to pay withdrawal liability or to make any withdrawal liability payment within

the time prescribed shall be treated in the same manner as a delinquent contribution

within the meaning of ERISA §515, 29 U.S.C. §1145.

         38.     As such, the Fund is entitled to an award of liquidated damages in the

amount of ten percent of the unpaid withdrawal liability and interest on the unpaid

withdrawal liability or double interest, and attorneys’ fees and costs incurred herein.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request judgment in favor of the Plaintiffs

and against Defendants in the amount of $400,306.00 plus interest, attorneys’ fees and

costs, and liquidated damages, jointly and severally, as follows:

         1.      A judgment in the amount of $400,306.00 for Defendants’ withdrawal

liability.

         2.      For judgment for the liquidated damages and interest charges attributable

to the withdrawal liability or for double interest.
        CASE 0:20-cv-01503-ECT-TNL Document 1 Filed 07/01/20 Page 8 of 8




        3.     For an award of costs, disbursements and attorneys’ fees.

        4.     For such other and future relief as the Court deems proper.



Date: July 1, 2020                      McGRANN SHEA CARNIVAL
                                        STRAUGHN & LAMB, CHARTERED


                                        By s/ Amy L. Court
                                        Carl S. Wosmek (Atty. No. 300731)
                                        Amy L. Court (Atty. No. 319004)
                                        Christy E. Lawrie (Atty. No. 388832)
                                        800 Nicollet Mall
                                        Suite 2600
                                        Minneapolis, MN 55402-7035
                                        Telephone: (612) 338-2525
                                        csw@mcgrannshea.com
                                        alc@mcgrannshea.com
                                        cel@mcgrannshea.com

                                        Attorneys for Plaintiffs




1246450.DOCX
